Case 9:20-md-02924-RLR Document 4189 Entered on FLSD Docket 09/01/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                        MDL No. 2924
   PRODUCTS LIABILITY                                                                 20-MD-2924
   LITIGATION
                                                         JUDGE ROBIN L. ROSENBERG
                                                MAGISTRATE JUDGE BRUCE E. REINHART

   ________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

                            PRETRIAL ORDER # 68
          HIPAA QUALIFIED PROTECTIVE ORDER AND ORDER TO DISCLOSE
                      PROTECTED HEALTH INFORMATION

          The Court issues this stipulated HIPAA Qualified Protective Order in accordance with the

   Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and the regulations

   promulgated thereunder, including specifically 45 C.F.R. §§ 164.512(e)(1)(ii)(B) and

   164.512(e)(l)(v), to enable the production and limit the use or disclosure of Protected Health

   Information in this Litigation. This order supplements the Confidentiality Order in Pretrial Order

   # 26, see Dkt. 780, and the Order on Production of Records for Initial Census for Deceased and

   Incapacitated Claimants in Pretrial Order # 18, see Dkt. 587. Both of those orders remain in full

   force and effect.

   A.     DEFINITIONS

          As used herein, the following terms shall have the following meanings:

          1.      “Litigation” means MDL No. 2924, any actions remanded therefrom, and any

   appeals thereof.

          2.      “Covered entity” shall have the same definition as set forth in 45 C.F.R. § 160.103.

          3.      “Protected Health Information” (“PHI”) shall have the same definition as set forth

   in 45 C.F.R. § 160.103.
Case 9:20-md-02924-RLR Document 4189 Entered on FLSD Docket 09/01/2021 Page 2 of 7




   B.     AUTHORIZATIONS, PROHIBITIONS, AND REQUIREMENTS RELATING TO
          PHI

          1.      The parties are hereby authorized through discovery to receive, subpoena, and

   transmit PHI, to the extent that such information is otherwise discoverable and not objectionable,

   subject to all conditions outlined herein. Pursuant to this Order, all parties are:

               a. prohibited from using or disclosing PHI for any purpose other than the prosecution

                  and defense of this Litigation; and

               b. required to securely destroy all copies of PHI or to return them to the disclosing

                  entity within forty-five (45) days of the conclusion of this Litigation.

          2.      Subpoenas. Based upon this HIPAA Qualified Protective Order and commencing

   immediately from the date of this Order, covered entities shall COMPLY with, and are hereby

   AUTHORIZED and ORDERED to use or disclose PHI in response to, any and all subpoenas for

   records without deposition pursuant to Federal Rule of Civil Procedure 45 to which no objection

   has been timely filed as well as any other subpoenas served upon them at any future time in the

   course of this Litigation.

          3.      Interrogatories, Requests for Production, Requests for Copies, and Expert

   Communications. In addition to the foregoing, pursuant to 45 C.F.R. § 164.512(e)(1)(i) and for

   purposes of HIPAA compliance, without waiver of any right to prepayment of costs or any other

   appropriate objection or privilege that may be timely asserted, the attorneys, employees, agents, and

   designees of each party in this Litigation are expressly and specifically AUTHORIZED and

   ORDERED to:

               a. respond to valid Requests for Production or Interrogatories served pursuant to the

                  Federal Rules of Civil Procedure in the Litigation seeking PHI;

                                                     2
Case 9:20-md-02924-RLR Document 4189 Entered on FLSD Docket 09/01/2021 Page 3 of 7




                b. respond to valid and timely Requests for Copies served pursuant to the Federal

                   Rules of Civil Procedure in the Litigation for production of documents and things

                   without deposition concerning PHI; and

                c. respond to each one of a party’s own expert(s) who requests, either orally or in

                   writing, PHI for purposes of reviewing the above-styled Litigation in whole or in

                   part, whether the expert is a consulting or trial expert, and whether the expert is

                   considered retained for compensation or non-retained, by disclosing and providing

                   such requested PHI.

           4.      Depositions. In addition to the foregoing, pursuant to 45 C.F.R. § 164.512(e)(l)(i)

   and for purposes of HIPAA compliance, without waiver of any right to the prepayment of costs or

   any other appropriate objection or privilege that may be timely asserted, each deponent duly

   noticed for deposition in the Litigation, including but not limited to a party, a fact witness, a records

   custodian, an expert, or a healthcare provider of any type, is expressly and specifically

   AUTHORIZED and ORDERED to use or to disclose to the attorneys, agents, employees, and

   designees of each party or each party’s legal counsel in this Litigation the PHI of a party that is

   responsive to deposition questions or a valid subpoena duces tecum at such duly-noticed deposition

   in the Litigation.

           5.      Judicial Proceedings.       In addition to the foregoing, pursuant to 45 C.F.R.

   § 164.512(e)(l)(i) and for purposes of compliance with HIPAA, without waiver of any right to the

   prepayment of costs or any other appropriate objection or privilege that may be timely asserted,

   all witnesses duly appearing at, or subpoenaed for, any judicial proceeding related to this

   Litigation, including but not limited to trial, are specifically and expressly AUTHORIZED and

   ORDERED to use and disclose the PHI of a party in any form at such judicial proceeding. If a
                                                      3
Case 9:20-md-02924-RLR Document 4189 Entered on FLSD Docket 09/01/2021 Page 4 of 7




   party wishes to file PHI with the Court, it must be submitted with a motion for filing under seal.

   However, any party may file a pleading or document with the Court that describes, summarizes,

   quotes, or contains PHI, as long as that party omits or redacts the identifying information of the

   person to whom the PHI pertains. Any party may use documents containing PHI at trial or an

   evidentiary hearing, including but not limited to introducing them into evidence and asking a

   witness about their contents. If a party moves a document containing PHI into evidence and wants

   it to be a part of the record, the Court shall appropriately instruct the Clerk on how to handle such

   documents.

          6.      The parties and their attorneys shall be permitted to use PHI in any manner

   reasonably connected with the Litigation, including, but not limited to, disclosure to the parties

   and their attorneys, insurers, claims managers, experts, and consultants, the court, necessary court

   personnel, court reporters, copy services, trial consultants, jurors, any appellate court, and other

   persons and entities involved in the Litigation process. Any experts retained by a party to this

   Litigation to whom sharing or disclosure of PHI is made must sign the Acknowledgment attached

   hereto as Exhibit A unless such permission for such disclosure has been granted by the Court.

   Counsel providing access to PHI shall retain copies of the executed Acknowledgment(s) and

   provide them to another party as requested.

          7.      Nothing in the Order shall permit the counsel for any party, other than the party

   representing the patient, to engage in ex parte communications with the healthcare provider, except

   for those communications necessary for compliance with any subpoena or subpoena duces tecum.

          8.      Nothing in this Order authorizes counsel to obtain medical records or information

   through means other than formal discovery requests, subpoenas, depositions, patient

   authorizations, or other lawful processes.
                                                    4
Case 9:20-md-02924-RLR Document 4189 Entered on FLSD Docket 09/01/2021 Page 5 of 7




          9.      The provisions of this Order shall not terminate at the conclusion of this Litigation.

   This Order shall remain in full force and effect and each person subject to this Order shall continue

   to be subject to the jurisdiction of the United States District Court for the Southern District of

   Florida, for the purposes of enforcement of the terms of this Order.

          10.     A copy of this Order shall be valid as an original.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 1st day of

   September, 2021.




                                                        ______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE




                                                    5
Case 9:20-md-02924-RLR Document 4189 Entered on FLSD Docket 09/01/2021 Page 6 of 7




                                                EXHIBIT A

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                            MDL No. 2924
   PRODUCTS LIABILITY                                                                     20-MD-2924
   LITIGATION
                                                            JUDGE ROBIN L. ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE E. REINHART

   ________________________________/

   THIS DOCUMENT RELATES TO: ALL CASES

    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND BY HIPAA QUALIFIED
                        PROTECTIVE ORDER

            I, ______________________, hereby attest to my understanding that information or

   documents containing Protected Health Information (“PHI”) are provided to me subject to the

   HIPAA Qualified Protective Order (“Order”) dated September 1, 2021, entered by the Court in the

   above-captioned litigation (“Litigation”); that I have been given a copy of and have read the Order;

   and that I agree to be bound by its terms.           I also understand that my execution of this

   Acknowledgment to the Order, indicating my agreement to be bound by the Order, is a prerequisite

   to my review of any PHI disclosed pursuant to the Order.

            I further agree that I shall not disclose to others, except in accord with the Order, any PHI,

   in any form whatsoever, and that such PHI may be used only for the purposes authorized by the

   Order.

            I further agree to return all copies of any documents or information containing PHI I have

   received to counsel who provided them to me upon completion of the purpose for which they were

   provided and no later than the conclusion of this Litigation. I further agree and attest to my

   understanding that my obligation to honor the confidentiality of such PHI will continue even after
Case 9:20-md-02924-RLR Document 4189 Entered on FLSD Docket 09/01/2021 Page 7 of 7




   this Litigation concludes. I further agree and attest to my understanding that, if I fail to abide by

   the terms of the Order, I may be subject to sanctions, including contempt of court, for such failure.

   I agree to be subject to the jurisdiction of the United States District Court for the Southern District

   of Florida, for the purposes of any proceedings relating to enforcement of the Order, even if such

   enforcement proceedings occur after termination of this action. I further agree to be bound by and

   to comply with the terms of the Order as soon as I sign this Acknowledgment.

   Date:

   Printed Name:

   Signature:




                                                     2
